Citation Nr: 0914672	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-38 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection a 
right shoulder disorder.

2. Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1954 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

In his October 2005 substantive appeal (VA Form 9), the 
Veteran requested a personal hearing before a Veterans Law 
Judge, sitting at the RO.  In March 2006, the Veteran 
withdrew his request for such hearing.  As no further 
communication from the Veteran with regard to a hearing has 
been received, the Board considers his request for a hearing 
to remain withdrawn.  See 38 C.F.R. §§ 20.702(d), (e); 
20.704(d), (e) (2008).

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a final March 2003 rating decision, the RO denied 
service connection for a right shoulder disorder.

2.  Evidence added to the record since the final March 2003 
rating decision is neither cumulative nor redundant of the 
evidence of record at that time and raises a reasonable 
possibility of substantiating the Veteran's claim.






CONCLUSION OF LAW

The March 2003 decision is final; new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a right shoulder disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously 
denied claim for service connection is a full grant of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008)) and the implementing 
regulations.

The Veteran contends that he suffered a right shoulder injury 
in service when a wing from an airplane he was repairing fell 
and hit him in the shoulder.  Thus, he contends that service 
connection is warranted for a right shoulder disorder.

In a March 2003 rating decision, the RO denied service 
connection for a right shoulder disorder on the basis that 
service treatment records did not show a right shoulder 
injury in service, and there was no medical evidence relating 
a current right shoulder disorder to service.  The Veteran 
did not appeal this decision.  The next communication from 
the Veteran with regard to this claim was his June 2004 
application to reopen his service connection claim for a 
right shoulder disorder, which is the subject of this appeal.  
Thus, the March 2003 decision is final.  38 U.S.C.A. 
§ 7105(2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003) 
[(2008)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The Veteran filed his claim to reopen in June 2004; thus, the 
definition of new and material evidence applicable to the 
claim is as follows: 

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.
  
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the final March 2003 rating decision, the Veteran has 
submitted additional private and VA medical records showing 
treatment for a right shoulder disorder, to include a June 
2005 treatment record reflecting an opinion as to etiology of 
the disorder, and lay statements from his spouse and RH.  The 
Board finds that this evidence is both new and material.  

Specifically, at the time of the March 2003 decision, the 
Veteran's service treatment records were in the claims file.  
However, there was no documentation that the Veteran had 
current right shoulder disorder related to his military 
service.  Since that time, evidence documenting a right 
shoulder disorder, as well as an opinion that the disorder is 
related to his military service has been received.  This 
evidence is new in that it is neither cumulative nor 
redundant of the evidence of record in March 2003, but it is 
also material in that it raises a reasonable possibility of 
substantiating the Veteran's claim by suggesting that the 
Veteran has a right shoulder disorder that is related to his 
military service. 

Therefore, the Board concludes that the evidence added to the 
record since the March 2003 denial is both new and material 
and that the requirements to reopen the claim of entitlement 
to service connection for a right shoulder disorder have been 
met.  Therefore, the claim to reopen a previously denied 
claim seeking service connection for a right shoulder 
disorder is granted.


ORDER

New and material evidence having been received, the claim to 
reopen a claim of entitlement to service connection a right 
shoulder disorder is granted.


REMAND

As the claim has been reopened, the Board finds that a remand 
is now necessary for further development of the record.   
Specifically, the Board determines that outstanding treatment 
records should be obtained and the Veteran should be afforded 
a VA examination.

First, the Board notes that the most recent VA treatment 
record is dated in June 2005.  That month, the Veteran was 
treated for his right shoulder, and a physician provided an 
opinion suggesting that the Veteran's right shoulder 
disability was related to the incident he described in 
service.  However, the Board observes that the physician 
qualified his opinion by saying that the right shoulder 
needed more evaluation, which included a right shoulder X-
ray, among other tests.  The X-ray report is part of the 
record, but any follow-up evaluation by the physician is not 
associated with the claims file.  Hence, a remand is 
necessary so that all outstanding, relevant VA treatment 
records may be obtained.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).

Second, the Board finds that there is sufficient evidence to 
warrant scheduling a VA examination.  In this regard, the 
Board notes that the service treatment records are silent for 
treatment for a right shoulder injury, but that post-service 
treatment records show treatment for the right shoulder with 
varying associated diagnoses.  The Board again notes that the 
June 2005 treatment report suggests that the Veteran's right 
shoulder disorder is related to an old injury and that it is 
consistent with the injury as described by the Veteran and 
also possibly with an injury pre-existing service.  
Accordingly, the Board determines that a VA examination and 
opinion should be obtained to ascertain whether the existence 
and etiology of a right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records dated 
from June 2005 onward from the St. 
Cloud VA Medical Center.  All requests 
and responses, positive and negative, 
should be associated with the claims 
file. 

2.	Schedule the Veteran for a VA 
examination to ascertain the existence 
and etiology of a current right 
shoulder disorder.  The claims file 
should be made available for review, 
and the examination report should 
reflect that such review occurred.  
Upon an examination of the Veteran and 
review of the record, the examiner 
should answer the following:

Is it at least as likely as not (50 
percent probability or greater) that a 
current right shoulder disorder is 
related to the incident described by 
the Veteran?

A rationale for any opinion advanced 
should be provided.  If an opinion 
cannot be formed without resorting to 
mere speculation, the examiner should 
so state and provide a reason for such 
conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claim should be 
readjudicated, to include all evidence 
received since the June 2006 
supplemental statement of the case.  
The Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


